DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment dated 10/25/2022 has been considered and entered.  The RCE/response follows an Examiner’s Answer dated 09/01/2022.  The previous rejections on the record are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 6, 8, 10 – 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang et al. (US 9,574,149)
In regards to claims 1, 4, Fang teaches fuel composition for direct fuel injected diesel engine and method for improving the performance of the fuel injectors and method for cleaning fuel injectors wherein the composition comprises a major amount of fuel and a minor amount of a quaternary ammonium salt (abstract).  The quaternary salt is prepared from a reaction of tertiary amine having three hydrocarbyl groups (i.e., alkyl or alkenyl) with 1 to 50 carbon atoms with a quaternizing agent to provide an anion such as carboxylate etc., and wherein the quaternary ammonium compound has a hydrocarbyl group R4 having 8 to 50 carbon atoms (column 3 lines 1 – 31).  It is noted that the length of chain of the hydrocarbyl radicals of the amine overlaps the chain lengths for Ra, Rb and Rc recited in the claims.  The quaternary agent is present in the fuel composition in amounts of from 5 to about 200 mg/kg of fuel (i.e., from 5 to 200 ppm) which is within the range of effective amounts as discussed in applicant’s specification.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The quaternizing agent can be a carboxyl which is an ester of mono or di or polycarboxylic acid such as acids including oxalic acid, maleic acid, fumaric acid, phthalic acid, isophthalic, etc., which provides esters such as oxalates, maleates, fumarates, phthalates etc., (column 7 lines 65 – column 8 lines 65).  The method comprises operating a direct fuel injected diesel engine with a fuel composition comprising a major amount of fuel and about 5 to 200 ppm of the quaternary ammonium salt (column 2 lines 19 – 24).
Fang teaches method and composition having the quaternary additive which is an ester of dicarboxylic acids having the limitations of the formula (2) of the claim as previously stated.  While the groups equivalent to R1 and R1a groups of the claim (provided by the esterifying alcohol) is not particularly recited, Fang teaches use of lower alcohols for preparing carboxylic esters used in the quaternizing agent composition for neutralizing carboxylic acids such as methanol, ethanol, isopropanol, etc., which would have been obvious for use for neutralizing the mono, di and polycarboxylic acid quaternizing agents of its invention (column 7 lines 40 – 57).  The ester formed is therefore an alkyl ester (i.e., or dialkyl ester).
Thus, the method of reducing and/or preventing deposits in diesel injectors of direct injection diesel engines is provided.
In regards to claim 2, Fang teaches the method wherein the composition comprises the claimed quaternary additive which is therein added thus having the claimed limitations as previously stated.
In regards to claim 6, Fang teaches the method and the quaternary salt having the recited limitations.
In regards to claim 8, Fang teaches the method wherein the additive is added to diesel fuel as previously discussed.
In regards to claims 10 – 12, Fang teaches the method having the claimed limitation as previously discussed.
In regards to claim 13, Fang teaches method and composition wherein the fuel is diesel, biodiesel, middle distillate etc., and their combinations (column 11 lines 22 – 31).
In regards to claim 14, Fang teaches the method and composition wherein the fuel can be middle distillate as previously stated.  Middle distillates commercially comprise 1 to 30% of biofuel (i.e., biodiesel); for instance, see paragraph 0179 of Hansch et al. (US 2016/0251588) as evidence.
In regards to claims 15 – 18, Fang teaches the method and composition wherein the fuel comprises a low sulfur diesel fuel (column 11 lines 23 – 31; column 14 lines 33 – 36).  The fuel can have a sulfur content of less than 50 ppm (less than 0.005%) (claim 2).  Low sulfur diesel fuels are known to comprise sulfur content of less than 15 ppm (column 1 lines 32 – 36).  Thus, the claimed amounts are obvious.
In regards to claim 19, Fang teaches the method and composition useful in a common rail direct injection engine (column 13 lines 30 – 40).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 10, 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 35, 38 of copending Application No. 15/022,681 and in view of Fang et al. (US 9,574,149). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches use of the same quaternary ammoniums salts in fuels but does not particularly recite the use of such fuels in direct injection engines.  However, in view of Fang which recites use of similar fuel composition in direct injection engines, such use would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants again argues that Fang provides no reasonable expectation of reducing IDID as claimed.  The argument is not persuasive.
The question is not whether or not Fang intends to reduce IDID according to applicant’s arguments.  The question is whether or not Fang teaches the claimed composition which are useful in similar diesel engines which can experience IDID, and provides for adding the step of adding the claimed additive into the composition for the engine.  Again, Fang is directed to direct fuel injected engines for common rails which are known to experience IDID.  Since Fang teaches the claimed composition, when used in the recited engines, the claimed method would be intrinsically performed.  The declaration fails to demonstrate that direct fuel injected engines for common rails do not experience IDID as stated by Dubois as previously argued on record.
Furthermore, all the arguments previously presented in regards to obviousness of the claims as present in the Examiner’s Answer dated 09/01/2022 are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771